Earl Warren: Number 165 Max Lerner, Appellant, versus Hugh J. Casey, William G. Fullen, Harris J. Klein, et al. Mr. Boudin.
Leonard B. Boudin: Thank you. The Court pleases. This is an appeal from the Court of Appeals for the State of New York. The Court has that we serve the constitution on jurisdiction in the Court I would address myself with that issue after I've indicated the facts from the statute that is involved. The appellant, Max Lerner is a subway conductor in the City of New York. He's been a subway conductor for 21 years. He has civil service status and he's employed by a corporation created by the State of New York, a state corporation namely the New York City Transit Authority of which the appellees are the members to which I'll refer to as the authority or the appellee as the case maybe. It is, of course, relevant to know the kind of job that we are dealing with for various reasons that appeared to have had constitutional significance occasionally. And then I have to call the Court's attention to the record on page 6, a statement which is necessarily undisputed since this comes up on a motion to dismiss a petition, a record which says that his primary duty, reading at paragraph 10, at volume 10. His primary duty is consistent of opening and closing subway car doors to permit the entrance and exit of passengers together with certain routine duties incidental thereto. And for 21 years, Mr. Lerner pushed a button which opens the door when the train arrived at the station and pushed another button after the passengers were able to get on or off which closed the doors. Those are the duties of a person involved in this litigation. Now, Mr. Lerner, at the time that Mr. Lerner was dismissed by the New York City Transit Authority under the Security Risk Law, which I shall describe in detail or rather there were also in effect two statutes in the State of New York providing for the dismissal of civil service employees. One of the statutes was Section 22, the Civil Service Law which provided for the discharge for incompetency or misconduct. And the other statute was Section 12 (a) of the Civil Service Law which this Court notably advocates which provided for the discharge for membership of their organization to the proscribed character. But there is significance that with respect to 12 (a) as this Court noted in Adler. In fact, as a determining factor with respect to the constitutionality of the Feinberg Law that 12 (a) requires evidence to be produced against the person who was charged with membership in the proscribed organization, such membership on the 12 (a) to be -- take -- it takes evidence on the 12 (a) to be taken in open court with the witnesses available for cross-examination. Now, Mr. Lerner, my client was not discharged under 12 (a) and he was not discharged under Section 22, the Civil Service Law. He was discharged instead under the Security Risk Law of New York, a statute passed in 1951. That statute provides for the summary dismissal of people who were described as security risks and it was passed because of the Korean War and during the Korean War in 1951. It was passed as the preamble to the statute indicates as the Government's memorandum indicates as the statement of policy in Section 1 indicates, “in aid of the National Defense, the National Security.” And I may say that the Government's message indicates an aid of the foreign relations policy of the United States, a state law with those federal purposes. And the statute provides for collaboration with the Federal Bureau of Investigation who relies upon the Attorney General's listings and for the entrance actually of contracts for mutual operation in this so-called subversive area between the State of New York and the Federal Government. The statute provides that in certain jobs described as sensitive positions, security provisions or on certain agencies which are security agencies so to be designated by the Civil Service Commission of the State of New York, employees maybe summarily dismissed by a procedure which I will indicate but I should say first, at the definition of security agencies and security positions are as follows. They must relate -- the employee must be involved in functions relevant to the National Security, I'm paraphrasing, or he must have something to do with presidential information relevant to the National Security, a very high standard. Now, in --
Speaker: Do you -- do you attack the constitutionality of the New York Security (Voice Overlap)
Earl Warren: I do. I do as applied here.
Speaker: Now, the --
Earl Warren: As applied you mean.
Speaker: I beg your pardon?
Earl Warren: As applied?
Speaker: As applied to Mr. Lerner. I also attack it generally on the theory that there was no national emergency which would have justified a summary discharge of employees in the civil service at a time in 1954, when Mr. Lerner was discharged when there was no national emergency.
Speaker: Does it have to be, you say, (Inaudible) the times that you deal with national emergency --
Leonard B. Boudin: Yes.
Speaker: (Voice Overlap)
Speaker: And so it states in the preamble.
Speaker: And with security.
Leonard B. Boudin: And with security, with National Security. But I may say, Mr. Justice Harlan, that while I will address myself to that in the latter part of my argument, the facts of this case justified my relying upon the Slochower decision of this Court because of the fact that the inferences that we're drawing here were inferences of disloyalty or lack of security or being the security risk on the part of the Mr. Lerner and that because he invoked this privilege, a fact which I'll come to in a moment. Now, the Security Risk Law was not implemented during the Korean conflict, the alleged period of national emergency. Instead, it was not until 1953 to 1954, after the Korean conflict ended and after a similarity to Mr. Carroll's case, the Beilan after the House Committee on Un- American Activities came to New York that -- that the Civil Service Commission began naming one agency after another and one job after another as security agencies or security jobs. And it named literally 60 agencies in the City of New York and the State of New York, not federal agencies but city and state agencies as agencies or positions having something to do with national security. Hendricks beats my principal brief set forth a critical memorandum by a Committee of the Government of New York on that particular subject. The Transit Authority, the appellee here was named as a security agency by the Civil Service Commission without any hearing, without any notice to the appellants or to other employees. And obviously, without any reference to the kind of job that appellant had as a subway conductor. Now, the appellant was working in 1954, as he had for 21 years as a subway conductor until he received that an -- an instruction to appear before the Commissioner of Investigation of the City of New York. Your Honors, will recall my statement, my emphasis upon the fact that this is a state corporation, the Transit Authority, not a city corporation. However, the Commissioner of Investigation of the City of New York has very broad powers of investigation under the New York City Charter, Section 803. He may examine any one and any thing which may relate to the best interest of the city in his opinion. The best interest of the City of New York and it has been judicially held that he may even examine people who have never had any employment with the City of New York as Commissioner of Investigation. His powers are equivalent to those of a congressional committee or a grand jury. He can, as a matter of fact, as a witness review this to answer in the unlimited examinations that can held and that are held under Section 803 of the City Charter, 803 not 903, of course. He may go into court and he may ask the Court to hold the witness in contempt. And of course, Your Honors will recall the similarity to the Rogers situation if a witness were in this particular situation to answer questions about himself that the Commission of Investigation, he would find that he had waived his privilege and would have to answer questions about other people, A very different point, situation as I will indicate in a so that was to confront the employee who was asked by his employer to execute an affidavit with respect to himself Garner as an example. Now, Mr. Lerner, came before the Commission of Investigation on two occasions in September and October of 1954 and was asked whether he was then, or rather had been a member of the Communist Party. And he said, "I decline to answer on the ground of my constitutional privilege under the Fifth Amendment of the Constitution." Mr. Lerner was told by the Commission of Investigation on these two occasions taking them as one, the following, (a) We will not tell you whether there are any charges against you and this is not as employer to the Commissioner. (b) This is an investigation under the Security Risk Law of New York. (c) If you do not answer our questions, by the way he was put under oath, you will be discharged under Section 903 of the -- of the New York City Charter. Now, the Commissioner might have pardoned for errors of the law because this Court didn't hand down the Slochower case, until a year and a quarter later. But he couldn't be pardoned for his misconstruction of the Charter since Mr. Lerner was not an employee of the City of New York. Mr. Lerner stood on his privilege that when he went back to his employer, he received a letter from his employer which appears in the record and that that letter says as follows. “You appeared before the Commission of Investigation.” I'm referring now to page 8 -- page 10. “You appeared before the Commission of Investigation, and when asked whether or not you were a member of the Communist Party, you declined to answer and invoked the Fifth Amendment to the Constitution of the United States. Therefore, we regard this as evidence of unreliability under the Security Risk Law and you are suspended and given an opportunity to answer if you wish.” And was obviously no point in answering. The fact was not in dispute. That is the fact that he had stated his privilege before the Commissioner of Investigation. There were no other charges against him except the fact that he had stated the privilege, he didn't answer and the next response was a letter of discharge. And that letter of discharge is accompanied by a resolution on Page 14 of the record which is quite interesting. First, it incorporates by reference to the prior letter, his invocation of his constitutional privilege and concludes that he had given by the invocation of the privilege, evidence that he is a security risk under the Security Risk Law of New York. That is point one of our brief point two. Secondly, it adds and may I ask Your Honors to look at the bottom of page 14 of the record, further investigation has revealed activities. I emphasize the word activities on the part of Max Lerner which give reasonable ground for a belief that he is not a good security risk and he's been recommended that he'd be terminated and he was terminated. Now, we are arguing this case before Your Honors in 1958 and we have never yet been told what we've never seen in the evidence. We had never been told what those further activities are. We still do not know that he may have (Inaudible) to the further activities. Mr. Lerner, then instituted action in the State Supreme Court by petition. The petition appears at the opening pages of the record, pages 5 to 9 and that petition has fact which I have recited and which are not challenged before the motion to dismiss the petition, the privilege of a complaint was made in the court below. It was made in the lowest court. When we appeared in the lowest court of the State, Your Honors, will remember this is pre-Slocowher, pre-Slocowher. There was a candor on the part of the Transit Authority which was truly admirable. They admitted and they agreed which we have set forth in our reply brief here and it's stated that they discharged him because they drew from his invocation of the Fifth Amendment, the fact that he was a security risk right due the inference which Mr. Justice Harlan referred to in Footnote 9 of his dissenting opinion in Konigsberg. They do the inference with Mr. Justice Burton, said could not be drawn in the Slochower case from the mere section of privilege. They expressly said and at the page 5 of my brief, I have set it forth in my reply brief, the test established by the Security Risk Law has been met in this case, in the instant case. Surely it cannot be said that it's unreasonable to conclude that a man who refused to reply on the ground of possible of self-incrimination, when asked point blank about membership of the Communist Party, not a Political Party, but a subversive organization is a proper person to have in a security agency. And then if Your Honors, will turn to page 13 of my reply brief, you will see what the -- what they said there and oddly enough the italicized words at the bottom of page 15 of my reply brief, are their appellants in the court below because one of the italicized words, “on the ground that his answers might incriminate him.” In short, they drew the inference in 1954 which this Court in 1956 said could not be drawn for the invocation of the privilege. And indeed they draw the explicit inference which some of the dissenting members of this Court said could not be joined in the Slochower case because it wasn't clear, possibly, to some members of the Court what the inference withdrawn in the Slochower and was perfectly clear what was on here. Now, when this case therefore came to the State Supreme Court, Mr. Justice Brennan agreed that the inference could be drawn here as to unreliability under the statutes. He was much less concerned with the argument now made on appeal that is the Garner situation which I'll distinguish in the Court shortly. He said, “There is no dispute.” And I refer to page 18 of the record. There is no dispute that the petitioner asserted the constitutional privilege. That was a significant thing for the Court at special term. And he said later on at page 24 of the record with respect to our contention which he dismissed. He contends, talking about my client, at the assertion of his constitutional privilege, cannot be regarded as reasonable grounds for belief that he was of doubtful trust and reliability. I am of the opinion that the determination of that question rests solely with the authority since the statute vests actual discretion in the security agency to decide that issue, namely, whether the assertion of a privilege referred to by Mr. Justice Brennan is grounds for inferring unreliability. And he thereafter referred to Section 903 of the New York City Charter as yet unanalyzed by this Court. And he referred to Article 1, Section 6 of the -- of the New York State Constitution reading it erroneously as I'll indicate if the need there be, both dealing with the invocation of the privilege. So far therefore as Mr. Justice Brennan is concerned and the appellees were concerned, this was a discharge in which they concluded as an invocation of a privilege, not a failure to disclose to an employer. We'll discuss that in the afternoon. If invocation of the privilege show that he was an unreliable man, show that underneath it was something there which they can conclude actually existed. Shall I proceed?
Earl Warren: Until the red light.
Leonard B. Boudin: Right.
Earl Warren: You may proceed.
Leonard B. Boudin: Now, in addition to this Slochower case, I, of course, rely upon the Konigsberg case because in Konigsberg, this Court said that you could not draw up an inference of unreliability where a person refused to answer a question in this area, presumably in some other areas, relying in good faith upon a constitutional claim. That the Court was not dealing, as Mr. Justice Harlan pointed out in his footnote, was not dealing with the constitutional privilege. But certainly if the Court was -- if that is the law, as I trust it is, that the assertion of a First Amendment right and other rights is not a ground for inferring guilt so the same rule must apply to this situation.